Citation Nr: 1512973	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  12-34 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Portland, Oregon


THE ISSUE

Entitlement to payment or reimbursement for medical expenses for service rendered at Sacred Heart Riverbend Medical Center from November 23, 2010 through March 3, 2011.




ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from August 1983 to January 1987.

This appeal to the Board of Veterans' Appeals (Board) is from decisions of the Department of Veterans Affairs (VA) Northwest Health Network Payment Center.


FINDINGS OF FACT

1.  The Veteran is not service-connected for any disabilities. 

2.  From November 23, 2010 through March 3, 2011, he attended 11 outpatient cardiac rehabilitation sessions at Sacred Heart Riverbend Medical Center.

3.  The evidence does not show that the cardiac rehabilitation treatment rendered from November 23, 2010 through March 3, 2011 was provided in a medical emergency of such nature that a prudent layperson would reasonably expect that delay in seeking immediate medical attention would be hazardous to life or health.

5.  A VA facility was feasibly available at the time he sought treatment at Sacred Heart Riverbend; the evidence does not show that an attempt to use the VA facility would not have been considered reasonable by a prudent layperson.


CONCLUSION OF LAW

The criteria are not met for payment or for reimbursement of unauthorized medical expenses incurred from November 23, 2010 through March 3, 2011 at Sacred Heart Riverbend Medical Center.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2014); 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.120, 17.130, 17.1002 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In Barger v. Principi, 16 Vet. App. 132, 138 (2002), the Court held that the provisions of the VCAA are not applicable to statutes and regulations, which concern special provisions relating to VA benefits, and those statutes and regulations contain their own notice provisions.  As this case concerns a legal determination of whether the Veteran is entitled to reimbursement for medical expenses under Chapter 17, the provisions of the VCAA are not applicable.

The provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, the Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38. 38 C.F.R. § 17.132.  VA complied with these provisions in this case.  Consequently, the duty to notify and assist has been met.

The Veteran contends he is entitlement to payment or reimbursement of medical expenses incurred from November 23, 2010 through March 3, 2011 at Sacred Heart Riverbend.

The facts of this case are not in dispute.  The Veteran was admitted to Sacred Heart Riverbend Medical Center in November 2010 with an acute inferior myocardial infarction where he underwent stenting of the right coronary artery.  After being discharged, he was enrolled in the medical center's cardiac rehabilitation program.  From November 23, 2010 through March 3, 2011, the Veteran completed all 11 sessions during which time he was counseled on an exercise program, weight loss, and smoking cessation.  The current claim does not involve the hospitalization for the myocardial infarction, only for the outpatient rehabilitation that followed.

As a preliminary matter in adjudicating a claim for reimbursement of medical expenses, the Board must make a factual determination as to whether VA gave prior authorization for the non-VA medical care that the Veteran received in a private facility.  See Smith v. Derwinski, 2 Vet. App. 378 (1992); 38 U.S.C.A. § 1703(a); see also 38 C.F.R. § 17.54.  This is a factual, not a medical, determination.  Similes v. Brown, 5 Vet. App. 555 (1994).  There is no evidence in the claims file showing that authorization was requested or granted prior to receiving cardiac rehabilitation.

The Board observes that 38 U.S.C.A. §§ 1703, 1725, and 1728 address reimbursement or payment of unauthorized medical expenses.  However, 38 U.S.C.A. § 1703 does not apply to the appellant's claim because the Veteran does not have any service-connected disabilities.  Under 38 U.S.C.A. § 1728, to establish eligibility for payment or reimbursement of medical expenses incurred at a non-VA facility, a claimant must satisfy three conditions.  There must be a showing that:

(a) The care and services rendered were either:

(1) for an adjudicated service-connected disability, or (2) for a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.48(j); and

(b) The services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c) No VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick v. West, 11 Vet. App. 45, 49 (1998).

Failure to satisfy any of the three criteria listed above precludes VA from paying unauthorized medical expenses incurred at a private facility.  Zimick, 11 Vet. App. at 49.  Consequently, since the Veteran does not have a service-connected disability, the cardiac rehabilitation was not rendered in a medical emergency of such nature that delay would have been hazardous to life or health, and the evidence does not show that he is participating in a rehabilitation program, he is not entitled to reimbursement of medical expenses under 38 U.S.C.A. § 1728.

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may also be authorized under 38 U.S.C.A. § 1725 (West 2014) and 38 C.F.R. §§ 17.1000-100 8 (2014).  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106- 77.  The provisions of the Act became effective as of May 29, 2000.  To be eligible for reimbursement under this authority the veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely transferred to a VA or other Federal facility;

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter r 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider;

(i) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).  See 38 C.F.R. § 17.1002.

The criteria are conjunctive, not disjunctive; thus all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334, 337 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

The Board points out that, effective October 10, 2008, portions of the provisions of 38 U.S.C.A. § 1725 and § 1728 were amended.  See the Veterans' Mental Health and Other Care Improvement Act of 2008, Pub. L. No. 110-387, § 402(a), 122 Stat. 4123 (2008).  Relevant to the instant case, the new law amends 38 U.S.C.A. § 1728 to provide the same definition of the term "emergency treatment" as in 38 U.S.C.A. § 1725(f)(1).  The definition of emergency treatment, in pertinent part, means medical care or services rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health.  38 U.S.C.A. § 1725(f)(1)(B).  The new law also amends 38 U.S.C.A. § 1725 to make the payment or reimbursement by VA of private treatment mandatory as opposed to discretionary, if all of the pertinent criteria outlined above are otherwise satisfied.  Specifically, the word "may" in both statutes was changed to "shall."

Additionally, the existence of a VA facility does not in and of itself mean that the VA facility was feasibly available.  See Cotton v. Brown, 7 Vet. App 325, 327 (1995).  Feasibly available is not defined in 38 U.S.C.A. § 1728 or 38 C.F.R. § 17.1002.  Under the provisions of 38 C.F.R. § 17.53 (2014), a VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  38 C.F.R. §§ 17.52 and 17.53 (2014).  A VA facility would not be feasibly available if there was evidence establishing that an appellant was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA facility.  See 38 C.F.R. § 17.1002(c).

The Veteran has not asserted nor does the evidence suggest that his cardiac rehabilitation was such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or heal - that is placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  See 38 C.F.R. § 17.1002(b); Swinney v. Shinseki, 23 Vet. App. 257, 267 (2009).

The cardiac rehabilitation is not shown to be emergency treatment provided in a hospital emergency department or a similar facility held out as providing emergency care to the public.  It was offered at a private medical center on an outpatient basis and occurred periodically over a period of several months.  The January 2012 letter from the private physician who recommended rehabilitation only stated that the rehabilitation would be extremely helpful both in recovering from the Veteran's acute event and in preventing future events.  He never stated this was an emergency service that was provided.  So while helpful, there is no evidence to show that it had to occur immediately following his discharge from the hospital.

The claim for payment or reimbursement for cardiac rehabilitation, which was beyond the initial emergency evaluation and treatment, was not for a continued medical emergency of such a nature that the veteran could not have been safely transferred to a VA or other Federal facility.  The rehabilitation service provided was not for a continued medical emergency.  The Veteran was well enough to be discharged from the hospital following his cardiac infarction and while helpful the rehabilitation was not shown to be a medical emergency.  Even though it began shortly after his discharge from the hospital, the types of services offered, such as smoking cessation, an exercise program, and weight loss do not amount to emergency services and the record does not show that these are service that could not have been at a later date or provided through VA.  The Veteran had a VA medical facility where he did receive treatment from his primary care provider, so a VA facility was reasonably available and an attempt to use it beforehand would not have been unreasonable.  Notably, he even reported going to see his VA physician during his rehabilitation so it is evident that a VA facility was available.  Since as all of criteria are not met, the Veteran is not eligible for reimbursement.  38 U.S.C.A. § 1725. 

The Veteran contends that he spoke to  a Sacred Heart employee during the course of his rehabilitation and asked who was paying for the service; he was told by the woman who looked at his chart that VA was paying.  He also asserts that on January 28, 2011 he saw his regular VA physician and informed him of his heart attack and that the private physician had him engage in cardiac rehabilitation.  He stated his VA physician did not inform him that VA was not paying for the service or that VA wanted him to attend rehabilitation through VA.  He asserts the purpose of seeing his VA physician in January 2011 was to find out what he was to do and to follow his physician's instructions.

His basis of contentions are essentially are that payment should be authorized because he was led to believe VA would cover the costs of his cardiac rehabilitation, so in short he is seeking equitable relief. 

The fact that Sacred Heart may have given the Veteran incorrect information about payment for the rehabilitation is not a basis for granting the claim any more than is his belief that his physician should have told him VA was not paying for it.  If the Veteran was seeking information and instructions from his VA physician and if he was unsure of who was responsible for paying for the treatment, then it was his responsibility to ask.  

There are not any laws or regulations that would allow a grant for the Veteran's claim based on such error.  See 38 U.S.C.A. § 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994); see also Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (finding that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress").

Furthermore, even when the Veteran received notice that VA was not paying for the private rehabilitation he continued with the private.  According to his statement the Veteran reported that he did not learn VA was not covering the expenses until he received notification from the Portland Regional Office in January 2011, yet he continued with the rehabilitation until it ended in March 2011.  

As all the criteria for payment or reimbursement of unauthorized medical expenses have not been met under 38 U.S.C.A. § 1728 or under 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002 - the claim for reimbursement or repayment of unauthorized medical expenses incurred as a result of treatment received from November 2, 2010 through March 3, 2011 at the Sacred Heart Riverbend Medical Center is denied.

ORDER

Payment or reimbursement of unauthorized medical expenses at Sacred Heart Riverbend Medical Center from November 23, 2010 through March 3, 2011 is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


